Name: Commission Regulation (EC) No 762/2004 of 23 April 2004 adapting certain fish quotas for 2004 pursuant to Council Regulation (EC) No 847/96 introducing additional conditions for year-to-year management of TACs and quotas (Text with EEA relevance)
 Type: Regulation
 Subject Matter: fisheries
 Date Published: nan

 Avis juridique important|32004R0762Commission Regulation (EC) No 762/2004 of 23 April 2004 adapting certain fish quotas for 2004 pursuant to Council Regulation (EC) No 847/96 introducing additional conditions for year-to-year management of TACs and quotas (Text with EEA relevance) Official Journal L 120 , 24/04/2004 P. 0008 - 0013Commission Regulation (EC) No 762/2004of 23 April 2004adapting certain fish quotas for 2004 pursuant to Council Regulation (EC) No 847/96 introducing additional conditions for year-to-year management of TACs and quotas(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the Common Fisheries Policy(1), and in particular Article 23(4) thereof,Having regard to Council Regulation (EC) No 847/96 of 6 May 1996 introducing additional conditions for year-to-year management of TACs and quotas(2), and in particular Articles 3(3), 4(2) and 5,Whereas:(1) Council Regulation (EC) No 2340/2002 of 16 December 2002 fixing for 2003 and 2004 the fishing opportunities for deep-sea fish stocks(3) and Council Regulation (EC) No 2341/2002 of 20 December 2002 fixing for 2003 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required(4), specify which stocks may be subject to the measures provided for by Regulation (EC) No 847/96.(2) Regulation (EC) No 2340/2002 and Council Regulation (EC) No 2287/2003 of 19 December fixing for 2004 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks, applicable in Community waters and, for Community vessels, in waters where catch limitations are required(5) fix quotas for certain stocks for 2004.(3) Certain Member States have requested, pursuant to Regulation (EC) No 847/96, that part of their quotas be transferred to the following year. Within the limits indicated in that Regulation, the quantities withheld should be added to the quota for 2004.(4) Regulation (EC) No 847/96 provides that deductions from national quotas for 2004 should be made at a level equivalent to the quantity fished in excess. Those deductions shall be applied taking into account also the specific provisions governing stocks falling within the scope of Regional Fisheries Organisations.(5) Regulation (EC) No 847/96 also provides that weighted deductions from national quotas for 2004 should be made in the case of overfishing of permitted landings in 2003 for certain stocks identified in Regulation (EC) No 2340/2002 and in Regulation (EC) No 2341/2002.(6) Certain Member States have requested, pursuant to Regulation (EC) No 847/96, permission to land additional quantities of fish of certain stocks. Those exceeding permitted landings should however be deducted from their quotas for 2004.(7) The measures provided for in this Regulation are in accordance with the opinion of the Committee for Fisheries and Aquaculture,HAS ADOPTED THIS REGULATION:Article 1The quotas fixed in Regulation (EC) No 2340/2002 and in Regulation (EC) No 2287/2003 are increased as shown in Annex I or reduced as shown in Annex II.Article 2This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 23 April 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 358, 31.12.2002, p. 59.(2) OJ L 115, 9.5.1996, p. 3.(3) OJ L 356, 31.12.2002, p. 1.(4) OJ L 356, 31.12.2002, p. 12. Regulation as last amended by Regulation (EC) No 2192/2003 (OJ L 328, 17.12.2003, p. 1).(5) OJ L 344, 31.12.2003, p. 1.ANNEX ITRANSFERS ON TO 2004 QUOTAS>TABLE>ANNEX IIDEDUCTIONS FROM 2004 QUOTAS>TABLE>